Citation Nr: 1609039	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-40 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability (claimed as a right knee laceration).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from March 1948 to February 1955 and from July 31, 1961 to August 20, 1961, and had additional active duty for training.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 (right knee) and December 2013 (left knee) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran testified before a Decision Review Officer (DRO).  In April 2015, a videoconference hearing was held before the undersigned.  Transcripts from these hearings are associated with the record.  In May 2015, these matters were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic left knee disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

2.  A chronic right knee disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.



CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A.        §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A.      §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2008, December 2013, and July 2014, VA notified the Veteran of the information needed to substantiate and complete the claims of service connection for a bilateral knee disability decided herein, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The majority of the Veteran's service treatment records (STRs) from his active duty service were determined to be unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's postservice treatment records were obtained and he was afforded the opportunity to give testimony before the Board.  The Board acknowledges that the Veteran continues to request records from the 18th Medical Group Hospital; however, the record does not show nor does the Veteran contend that he received inpatient care suggesting that the records would be stored at the medical facility instead of filed with the Veteran's in-service medical records, which unfortunately have been determined to be unavailable.  Thus, any further efforts to assist the Veteran in obtaining these records would be futile.  

In July 2015, the RO arranged for a VA examination and a medical opinion to be provided regarding the Veteran's claim for service connection for his claimed knee disabilities.  The Board finds that the medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner expressed familiarity with the record, and the opinion offered includes rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, particularly a nexus between the claimed disabilities and service, and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of that hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his left knee and right knee disabilities are due to an injury in service.  Specifically, he alleges that in April 1950, he fell while running through the jungle in the Philippines and injured his knees.  He reported seeking treatment in 1955 and having continuing knee problems.

As noted above, the majority of the Veteran's STRs from his active duty service have been found to be unavailable.  However, the available STRs are silent for complaints, treatment, or diagnosis related to the knees.  Notably, on February 1955 separation from service examination, the Veteran's lower extremities were normal on clinical evaluation.

In February 1970, the Veteran denied trick/locked knee (while reporting other problems/disabilities including hearing loss and mumps).

A July 1997 left knee X-ray showed degenerative changes.  An August 1997 left knee MRI showed osteoarthritis and tears of the meniscus.  

In April 2005, the Veteran underwent a left total knee replacement for severe osteoarthritis.

A September 2009 private treatment record notes that the Veteran reported injuring his knees after a fall in the Philippine Islands and that he subsequently developed significant posttraumatic osteoarthritis of the knees. 

In a February 2010 statement, the Veteran submitted an in-service shot record indicating he received a tetanus shot in April 1950, which he alleges was received after falling and injuring his knees.

In May 2010, the Veteran testified (before a DRO) that while stationed in the Philippines, he was running through the fields and fell down injuring his knees.  He stated that the next day he went to the medical department and they treated his legs.  He reported that his knees started to bother him after 1965.

A January 2014 record notes an assessment of right knee posttraumatic osteoarthritis.

In a May 2014 statement, the Veteran clarified that he contends his knees were injured during his active duty service, and not his service with the Air National Guard.

In a March 2015 statement from the Veteran's private physician, Dr. R.F., he stated that the Veteran has been a patient of his and has been treated for bilateral knee osteoarthritis since 2005.  This statement notes that the Veteran reported injuring his knees after a fall in the Philippine Islands in 1950.  Dr. R.F. stated that "based on the severity of the impact to the left knee, there is a strong likelihood that significant posttraumatic osteoarthritis of the left knee developed."  In addition, Dr. R.F. stated that the Veteran continues to complain of intermittent right knee pain and swelling secondary to posttraumatic osteoarthritis of the right knee.

In April 2015, the Veteran testified that in April 1950, he was running through the jungle and fell injuring his knees.  He stated that the next day he saw a doctor who patched him up and told him to come back later to make sure there was no infection.  He reported never going back to the doctor and indicated that his knees did not bother him again until after getting out of service.

On July 2015 VA knee and lower leg conditions examination, knee joint osteoarthritis was noted to be diagnosed.  The Veteran reported falling while running through the jungle in the Philippines and sustaining a laceration to his left knee and abrasions to his right knee.  It was noted that he did not report any persistent pain while on active duty or at the time of his separation in 1955.  The Veteran reported gradually increasing pain since getting out of the Reserves in 1985.  The examiner opined that the Veteran's current bilateral knee osteoarthritis was less likely than not related to his service.  The examiner stated that while there was no evidence of the reported injury in service, more significantly, the Veteran did not complain of any knee pain upon separation from service (citing his separation examination), nor is there any documentation of knee problems during his subsequent service in the Air National Guard.  Instead, the examiner found that the Veteran has bilateral knee osteoarthritis consistent with age-related bony changes.

It is not in dispute that the Veteran now has a diagnosis of osteoarthritis of the knees, as such diagnosis was shown on VA examination and in the postservice treatment records.  However, osteoarthritis was not shown to have manifested in service or in the first postservice year.  The Board acknowledges the Veteran's contention that he received a tetanus shot in April 1950 after injuring his knees and that there is in fact a record of the Veteran receiving such vaccination in April 1950 as he alleges.  However, even presuming that an in-service injury to the knees occurred, as the Veteran alleges, such injury is not shown to have resulted in chronic knee disabilities.  In this regard, the Veteran's service separation examination is silent for any knee disability or complaints.  Moreover, a July 2015 VA examiner who reviewed the record indicated that the Veteran's bilateral knee osteoarthritis was not a chronic condition that developed in service due to an injury therein, but was instead consistent with age-related bony changes.  In support of her finding, the examiner indicated that there was no documentation of knee problems at separation or during the Veteran's subsequent service in the Air National Guard, suggesting that even if the Veteran did sustain a knee injury in service, any knee problem resolved and did not develop into a chronic condition.  Therefore, as a knee disability was not found on service separation examination and was not shown for many years thereafter (and arthritis was not shown in the year following service), service connection for a bilateral knee disability on the basis that it became manifest in service and persisted is not warranted.

Further, based on the foregoing evidence, there is not continuity of symptomatology after service to support the Veteran's claims under this theory.  The Board observes that the majority of the STRs are unavailable; however, the available STRs and the Veteran's statements regarding his knee symptoms in service do not reflect continuity of symptomatology following the reported fall and injury to the knees.  In this regard, on separation examination, the lower extremities were noted to be normal.  Further, in April 2015 the Veteran reported that after the fall in service he did not seek follow-up treatment in service for his knees, and his knees did not bother him again until after getting out of service.  Further, the Veteran reported gradually increasing knee pain since leaving the Reserves in 1985, many years after service.  Further, there is no evidence of medically documented knee complaints after service for many years.  Thus, considering the Veteran's own statements and the medical records during and after service, the preponderance of the evidence is against finding continuity of symptomatology to support the Veteran's claims.  

What remains for consideration is whether or not the Veteran's current bilateral knee osteoarthritis may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Supporting the Veteran's claim is a March 2015 statement from Dr. R.F. indicating generally that the Veteran reported an injury to his knees in service and that as a result, posttraumatic osteoarthritis of the knees developed.  The Board finds this opinion to be of limited probative value though because it was not based on a thorough review of all the evidence of record, but instead was based predominantly on the Veteran's self-reported history.  There was no indication of a thorough review of the record including the contemporaneous service separation examination which noted a normal clinical evaluation of the lower extremities.  Additionally, the provider did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice, to include his service in the Air National Guard.

The Board finds more probative and persuasive the opinion by the July 2015 VA examiner who opined that the Veteran's current bilateral knee osteoarthritis was unrelated to his service, to include an injury therein.  The examiner cited to the factual record, including the Veteran's available STRs and records from his service in the Air National Guard, and indicated that there was a lack of evidence to support a chronic knee disability resulting from an injury in service.  Significantly, the examiner noted that the Veteran's bilateral knee osteoarthritis is consistent with age-related bony changes.  Because the examiner expressed familiarity with the record and cited to supporting factual data, her opinion is both probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  

The only other evidence in the record concerning the etiology of the Veteran's bilateral knee disability is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes, as reflected by the medical evidence, and whether or not a chronic bilateral knee disability may be related to his service (which ended more than 50 years earlier) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current bilateral knee disability is related to an injury in- service.  His unsupported opinion in this matter is not competent evidence.
  
Accordingly, the preponderance of the evidence is against these claims.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in these matters must be denied.


ORDER

The appeal seeking service connection for left and right knee disabilities is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


